Citation Nr: 1205340	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for sleep apnea.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).

At a VA examination in September 2010, the Veteran reported treatment for a stroke at Rex Hospital in 1996.  Records of this treatment are not in the claims folder.  The records are relevant because a private physician, Dr. Y. Cook, has opined that the stroke could have been evidence of sleep apnea prior to its initial diagnosis in 2002.

The record also shows that the Veteran was referred for a sleep study in 2002 by Dr. J. Telfer.  The claims folder contains no records of treatment by Dr. Telfer.

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

During a VA examination in July 2010, the Veteran reported that he had shortness of breath during service while asleep and awake.  He would have to be awakened at night due to having periods of shortness of breath and was noted to not be breathing.  In a May 2011 statement Dr. Cook noted a report of history for separation from service in which the Veteran reported shortness of breath and trouble sleeping; and opined that these reports suggested the possibility that the Veteran had sleep apnea in service.

The July 2010 VA examiner concluded that the question regarding a link between service and current sleep apnea could not be resolved without resort to mere speculation because there was not enough evidence to support the claim that the current diagnosis of sleep apnea is related to the one report of trouble sleeping while in service.

In July 2011, the same examiner reviewed Dr. Cook's statements and concluded that obstructive sleep apnea was less likely as not related to complaints of trouble sleeping during service.  However, as a rationale, the examiner simply listed details from the claims file, some of which seem to support the Veteran's claim.  The examiner did not discuss whether the specific reports of shortness of breath and stopped breathing while sleeping established the presence of sleep apnea in service.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Therefore, the July 2011 VA examination is inadequate.  

Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment he received for sleep apnea or a stroke, and to submit releases authorizing VA to obtain the records.

He should be specifically asked to complete authorizations for VA to obtain records from Dr. Telfer; and records regarding the March 1996 stroke from the Rex Hospital.

If the Veteran fails to return any needed authorization, tell him that he can obtain and submit the records himself.

If any requested records cannot be obtained, inform the Veteran.  Tell him of the efforts made to obtain the records and of any additional efforts VA plans to undertake with regard to his claim.

2.  Once the above development has been completed, schedule the Veteran for a new VA examination, by another examiner if possible, to determine whether sleep apnea had its onset in military service or is otherwise related to a disease or injury in service.  

The examiner must review the claims folder and note such review in an examination report or addendum.  

If there are relevant records in Virtual VA, the agency of original jurisdiction should provide these records to the examiner or inform the examiner of their contents.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that obstructive sleep apnea had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

The examiner should note the Veteran's reports of difficulty sleeping at the time of his service discharge, and his report during the 2010 VA examination that his in-service symptoms included shortness of breath and stopped breathing.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


